                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

JOSE LUIS GONZALEZ and GERARDO
HORTA OCANA,

                       Plaintiffs,

v.                                                            Case No: 6:18-cv-1294-Orl-31TBS

AGAVE METAL TRADING LLC and
MANUEL A. KEESEE,

                       Defendants.


                                               ORDER
         This cause comes before the Court on Plaintiff’s Motion for Entry of Default Judgment

(Doc. 21), filed October 11, 2018.

         On December 13, 2018, the United States Magistrate Judge issued a report (Doc. 28)

recommending that the motion be granted in part. A Notice of Non-objection to the report was

filed December 17, 2018 (Doc. 29). Therefore, it is ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

Order.

         2.     The Motion for Default Judgment is GRANTED as to Count VII. In all other

respects the motion is DENIED.

         3.     Plaintiffs shall have until January 29, 2019, to file an application for an award of

attorney’s fees and costs solely as to Count VII of their Complaint.
       4.      Once the issue of attorney’s fees and costs is resolved, the Clerk will be directed to

enter judgment for Plaintiffs and against Defendants, jointly and severally, for damages in the

amount of $150,000, plus interest at the rate of 5% per annum for the period May 24, 2018,

through the date judgment is entered, and any fees and costs taxed.

       DONE and ORDERED in Chambers, Orlando, Florida on January 15, 2019.




                                                                                           


Copies furnished to:

Counsel of Record
Unrepresented Party




                                                -2-
